                                                                           JS-6



 1   NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS
 3   Assistant United States Attorney
     Chief, Civil Division
 4   BRENDAN T. MOCKLER (CBN 302083)
     Assistant United States Attorney
 5   Chief, Financial Litigation Section
     LOUISA O. KIRAKOSIAN (CBN 271983)
 6   Assistant United States Attorney
 7         Federal Building, Suite 7516AA
           300 North Los Angeles Street
 8         Los Angeles, CA 90012
           Telephone: (213) 894-8341
 9         Facsimile: (213) 894-7819
10         Email: Louisa.Kirakosian@usdoj.gov

11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12
                           UNITED STATES DISTRICT COURT
13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
15   UNITED STATES OF AMERICA,              No. CV 20-3312-DSF
16                     Plaintiff,               [CR 17-0344-DSF]
17               v.
18   MARK WILFRED TAMARIN,
                                                ORDER TO ISSUE WRIT OF
19                     Defendant.               CONTINUING GARNISHMENT
                                                [28 U.S.C. § 3205(c)(1)]
20
                                            AND
21
22                                              ORDER TO ISSUE CLERK’S
                                                NOTICE OF CONTINUING
23                                              POSTJUDGMENT GARNISHMENT
                                                [28 U.S.C. §3202(b)]
24
                                                [MORGAN STANLEY]
25
26
27
28
 1           The Court, having considered the Application of Plaintiff United States of
 2   America for an Order directing the Clerk of the Court to issue a Writ of Continuing
 3   Garnishment and a Clerk’s Notice of Continuing Garnishment against defendant-
 4   judgment debtor Mark Wilfred Tamarin, for nonexempt funds, assets, and/or property in
 5   the custody, control, or possession of Garnishee Morgan Stanley , and it appearing to the

 6   Court that the issuance of such is proper under the circumstances of this case, ORDERS
     that:
 7
             (1) The Clerk of the Court shall issue a writ of continuing garnishment with
 8
                respect to Garnishee(s) Morgan Stanley; and
 9
             (2) The Clerk of the Court shall issue a Clerk’s Notice of Continuing Postjudgment
10
                Garnishment to Mark Wilfred Tamarin
11
     by signing the forms submitted by the United States.
12
13           IT IS SO ORDERED.
14   DATED: April 14, 2020
15
                                             Honorable Dale S. Fischer
16                                           UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
